Tiiclin, J.
I feel obliged to dissent. I think tbe order granting a new trial should be affirmed. Tbe court below erred in ¿barging tbe jury as follows:
“Where two witnesses directly contradict each other and tbe veracity of neither is impeached, tbe presumption of truth is in favor of tbe witness who swears affirmatively.”
Tbe circuit court thought this to be error and granted a new trial for that reason. He is now reversed and admonished that be should not use this language in charging tbe jury, and it is suggested that be should “phrase” bis ideas as directed by this court.
These hortatory decisions lecturing the trial courts, and requiring them to clothe their ideas and their definitions in set phrases settled for them by this court, seem to me productive of confusion. When another'case comes up in which the circuit court used the same or equivalent language in his charge to the jury we must do one of four things: (1) Continue these hortatory exercises; (2) pass it unnoticed; (3) approvenf it; (4) declare it prejudicial error and disapprove of it and reverse the decision below. If we do the latter we are not administering the law impartially in all cases.